Citation Nr: 1633832	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  15-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1963 to December 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is necessary for readjudication of the Veteran's claim.  After VA received the Veteran's substantive appeal in July 2015, and after the appeal was certified to the Board, the Veteran submitted additional evidence.  That evidence is relevant as it includes a March 2016 VA audiology examination containing a vocational opinion and a May 2016 private audiology examination containing an opinion regarding the Veteran's employability.  In the August 2016 appellate brief, the Veteran's representative noted that this evidence had not been considered by the AOJ and indicated that the Veteran would like the AOJ to consider the evidence in the first instance.   

A waiver of initial RO review of the additional evidence submitted by the Veteran is automatic in substantive appeals filed after February 2, 2013 unless the claimant or claimant's representative requests in writing that the RO initially review such evidence.  See 38 U.S.C.A. § 7105(e) (West 2014).  Because the Veteran has chosen to have the AOJ consider this evidence in the first instance, the Board must remand this issue.  See 38 C.F.R. § 20.1304 (2015).  

Next, the Veteran is only service-connected for hearing loss and tinnitus.  As of July 27, 2004, his combined disability rating was 10%.  As of October 22, 2012, his combined disability rating was 60 percent.  As of August 1, 2016, his combined disability rating is 30 percent.  The Veteran submitted a claim of entitlement to a TDIU in September 2013.  Essentially, from September 2013 to August 1, 2016, the Veteran is qualified for a TDIU on a schedular basis, and on and after August 1, 2016, he is only eligible for extraschedular TDIU.  See 38 C.F.R. § 4.16(a) (2015).  As the Board is unable to make such a determination in the first instance, remand for referral for consideration is required as in a May 2016 opinion, the Veteran's private audiologist opined that the Veteran's service-connected bilateral hearing loss and tinnitus render him unemployable.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (providing that the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension if such consideration is warranted).  The claim must therefore be remanded for such a referral.  

The Board further finds that the Veteran has not been afforded a VA social and industrial survey in connection with his TDIU claim, which would consider the cumulative impact of the Veteran's service-connected disorders on his ability to work.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the above development has been completed, schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel. The social worker must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The social worker should not consider the Veteran's age and any nonservice-connected disorders.  The social worker is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  

4.  Review the Social and Industrial Survey to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After any additional records are associated with the claims file, including the Social and Industrial Survey, refer the claim of entitlement to TDIU to the Director of Compensation Service for consideration of whether the Veteran is entitled to TDIU beginning August 1, 2016.  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




